Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  149646(89)(91)                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 149646
                                                                   COA: 312649
                                                                   Wayne CC: 12-003370-FC
  CHARLES HOLIDAY MALONE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to strike is DENIED. The motion for
  reconsideration of this Court’s October 28, 2014 order is considered, and it is DENIED,
  because it does not appear that the order was entered erroneously.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2015
         d0518
                                                                              Clerk